DETAILED ACTION
Notification of Application Status under the America Invents Act 
The present application, which was filed on or after 16 March 2013, but which claims priority to 28 April 2008 is being examined under the pre-America Invents Act (AIA ) first to invent provisions.
Information Disclosure Statement
The examiner has considered the Information Disclosure Statement (IDS) filed on 16 April 2019.  A copy of the portion of the IDS listing the references is being returned to the Applicant along with this Office action and serves both as an acknowledgement of receipt of the IDS and as an indication as to which references the examiner considered.
Specification
The Abstract of the Disclosure is not a proper sentence in the English language.  Appropriate correction is required.
The use of the trademark NORPRENE has been noted in this application.  Specification at paragraph [0035].  Trademarks should be capitalized wherever they appear and be accompanied by generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks.  M.P.E.P. § 608.01(v).  Applicant should review the entire application carefully and thoroughly to ensure that all trademarks contained therein are capitalized.
The word “REFERNCES” should be spelled “REFERENCES”.  Specification at paragraph [0053].
Finally, the specification refers to “Appendices B and C attached hereto” but no appendices were filed or “attached hereto”.  Specification at paragraphs [0036] and [0042].  Appropriate correction is required.
Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  “the mean (iv)” should read “the means for delivering culture medium”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112, sixth paragraph.  The presumption that 35 U.S.C. § 112, sixth paragraph, is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112, sixth paragraph.  The presumption that 35 U.S.C. § 112, sixth paragraph, is not invoked is rebutted when the claim element recites function(s) but fails to recite sufficiently definite structure(s), material(s), or act(s) to perform that/those function(s).  Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.  Similarly, 
Claim limitations “means for delivering culture medium”, “means for removing oxygen”, “means for removing heat”, and “means for delivering dissolved carbon dioxide” have been interpreted under 35 U.S.C. § 112, sixth paragraph, because they use “means” language, i.e., “means for” (or “step for”) or a non-structural term that is simply a substitute for the term “means for” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the term is not preceded by a structural modifier.
Because these claim limitations invoke 35 U.S.C. § 112, sixth paragraph, claims 1 to 18 are interpreted to cover the corresponding structure(s), material(s), or act(s) described in the specification as filed that achieves the claimed function(s), and equivalents thereof.  A review of the specification as filed shows that the following appears to be the corresponding structure(s), material(s), or act(s) described in the specification as filed for the 35 U.S.C. § 112, sixth paragraph, limitations:
means for delivering culture medium – pump and impeller; and
means for removing heat – heat exchanger.
Specification at paragraphs [0028] and [0030].
If the inventor or joint inventor wishes to provide further explanation or dispute the interpretation of the corresponding structure(s), material(s), or act(s), the inventor or joint inventor must identify the corresponding structure(s), material(s), or act(s) with reference to the specification as filed by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If the inventor or joint inventor does not wish to have the claim limitation(s) treated under 35 U.S.C. § 112, sixth paragraph, the inventor or joint inventor may amend the claim(s) so that they will clearly not invoke 35 U.S.C. § 112, sixth paragraph, or present a sufficient showing that the claim(s) recite(s) sufficient structure(s), material(s), or act(s) for performing the claimed function(s) to preclude application of 35 U.S.C. § 112, sixth paragraph.
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112, first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 2 is rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out what the “liquid distributor” is.
Regarding claims 4 and 5, as explained supra these claims are drafted using “means” language and therefore are presumed to invoke 35 U.S.C. § 112, sixth paragraph.
While the claim limitations “means for removing oxygen” and “means for delivering dissolved carbon dioxide” invoke 35 U.S.C. § 112, sixth paragraph, the specification as filed fails to disclose the corresponding structure(s), material(s), or act(s) for performing the entire claimed function(s) and to clearly link the structure(s), material(s), or act(s) to the function(s).  Therefore, claims 4 and 5 are rejected under 35 U.S.C. § 112, first paragraph, as failing to comply with the written description requirement, and under 35 U.S.C. § 112, second paragraph, 
In response, the inventor or joint inventor may:
Amend the claim(s) so that the claim limitation(s) will no longer be interpreted under 35 U.S.C. § 112, sixth paragraph;
Amend the written description of the specification such that it expressly recites what structure(s), material(s), or act(s) perform the entire claimed function(s), without introducing any new matter.  See 35 U.S.C. § 132(a); or 
Amend the written description of the specification such that it clearly links the structure(s), material(s), or act(s) disclosed therein to the function(s) recited in the claim(s), without introducing any new matter.  See 35 U.S.C. § 132(a).
If, however, the inventor or joint inventor is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure(s), material(s), or act(s) and clearly links them to the function(s) so that one of ordinary skill in the art would recognize what structure(s), material(s), or act(s) perform the claimed function(s), the inventor or joint inventor should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure(s), material(s), or act(s) for performing the claimed function(s) and clearly links or associates the structure(s), material(s), or act(s) to the claimed function(s), without introducing any new matter.  See 35 U.S.C. § 132(a); or 
Stating on the record what the corresponding structure(s), material(s), or act(s) that are implicitly or inherently set forth in the written description of the specification, perform the claimed function(s).
For more information, see 37 C.F.R. § 1.75(d) and M.P.E.P. §§ 608.01(o) and 2181.
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 to 3, 7, and 10 to 12 are rejected under 35 U.S.C. § 102(b) as being anticipated by Hoffmann (U.S. Pat. No. 4,994,391), cited in the IDS filed on 16 April 2019.
Regarding claim 1, Hoffmann teaches photobioreactor comprising an enclosure within which is a prime basket (35), which meets the claimed limitation of a trickle-film insert, comprising a perforate screen; a light source (7); a reservoir for collecting culture medium from the enclosure (5); and a means for delivering culture medium (9).  Hoffmann at column 4, lines 6 to 10, column 5, lines 44 to 46, and Figures 1 and 2.
Regarding claim 2, Hoffmann teaches that a culture medium is supplied using pumps Hoffmann at column 7, lines 51 to 63.
Regarding claim 3, Hoffmann teaches mixer nozzles that meet the claimed limitation of “a surface impeller”.  Hoffmann at column 4, lines 61 to 68.
Regarding claims 7 and 10, Hoffmann teaches a light source located outside the enclosure that emits artificial light.  Hoffmann at column 4, lines 53 to 60 and Figure 2.
Regarding claims 11 and 12, Hoffmann teaches a wire mesh.  Hoffmann at column 5, lines 47 to 50.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 9 and 13 to 18 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Hoffmann (U.S. Pat. No. 4,994,391), cited in the IDS filed on 16 April 2019, as applied to claims 1 to 3, 7, and 10 to 12, supra.
Regarding claims 9 and 13, the orientation of the wires is merely a design choice that would have been prima facie obvious to one of ordinary skill in the art depending on the desired flow.
Regarding claim 11, crimping of screen material is a notoriously well-known technique that would have been prima facie obvious to one of ordinary skill in the art in order to join sections of screen materials together.
Regarding claims 15 to 18, duplication of parts would have been prima facie obvious to one of ordinary skill in the art.  M.P.E.P. § 2144.04.  Additionally, the spacing of the screens is merely a design choice that would have been prima facie obvious to one of ordinary skill in the art depending on the desired microorganism growth.

Claims 4, 6, and 8 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Hoffmann (U.S. Pat. No. 4,994,391), as applied to claims 1 to 3 and 7 to 18, supra, in view of Curtis (U.S. Pat. No. 6,245,555), both references cited in the IDS filed on 16 April 2019.
Regarding claim 4, Hoffmann teaches that the bioreactor can be used to culture anaerobic bacteria but does not teach a means for removing oxygen and a means for removing heat from the system.  However, it would have been prima facie obvious for one of ordinary skill in the art to modify the bioreactor of Hoffmann with a means for removing oxygen because Hoffmann teaches that “(w)ere anaerobic bacteria to be cultured … (i)t would be important to exclude sources of air from the system”.  Hoffmann at column 4, lines 1 to 5.
Hoffmann also does not teach a means for removing heat from the system.  Curtis teaches a heat exchanger coil for heat removal, which meets the claimed limitation of “a means for removing heat from the system”.  Curtis at column 3, line 67 to column 4, line 2.  It would have been prima facie obvious for one of ordinary skill in the art to modify the bioreactor of Hoffmann with a means for removing heat as taught by Curtis in order to maintain the proper temperature within the bioreactor.  Curtis at column 3, lines 66 to 67.
Regarding claim 6, Curtis teaches that the enclosure comprises a sealed bag.  Curtis at column 6, lines 58 to 59.
Regarding claim 8, Curtis teaches a transparent enclosure.  Curtis at column 5, lines 4    to 6.

Claim 5 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Hoffmann (U.S. Pat. No. 4,994,391), cited in the IDS filed on 16 April 2019, as applied to claims 1 to 3, 7, and 10 to 12, supra, in view of Jensen et al. (U.S. Pat. No. 5,659,977).
Regarding claim 5, Hoffmann teaches that the bioreactor can be configured to provide an anaerobic environment, Hoffmann at column 4, lines 1 to 5, but does not teach a means for et al. teach a means for delivering dissolved carbon dioxide in a makeup stream to the culture medium.  Jensen et al. at column 4, lines 7 to 9.  It would have been prima facie obvious for one of ordinary skill in the art to modify the bioreactor of Hoffmann with a for delivering dissolved carbon dioxide in a makeup stream to the culture medium as taught by Jensen et al. in order to provide carbon dioxide required for algal growth at a lower cost.  Jensen et al. at column 4, lines 3 to 6.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi, can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 
/Gautam Prakash/
Primary Examiner, Art Unit 1799